DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
The following is a non-final office action in response to the request for continued examination of December 17, 2020.
Status of Claims
Claims 1 and 4-20, as originally filed October 27, 2020, are pending and have been examined on the merits (claims 1, 9, and 15 being independent).  Claims 1, 4, 5, 9, and 15 have been amended and claim 3 has been canceled.
Response to Arguments
Applicant’s arguments and amendments filed October 27, 2020 have been fully considered.
Applicant’s arguments, see pages 28-38, filed October 27, 2020, with respect to claims 1 and 4-20 have been fully considered and are persuasive. The rejection under U.S.C. 103 of claims 1 and 4-20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered 
Applicant argues:
(1) “STEP 1. As an initial matter, claim 1 satisfies Step 1 of the subject matter eligibility test set forth in the Manual of Patent Examining Procedure ("MPEP"). MPEP § 2106.03, 9th Ed., Rev. 08.2017, January 2018. Claim 1 is directed to a statutory class of invention as recognized in Section 101, namely a machine. Claim 1 is directed to a system for processing a workers' compensation (WC) claim.” (Applicant response, page 12 of 39)
(2) “STEP 2-2A (PRONG 1). It is respectfully submitted that the Office has not met its burden of establishing that independent claim 1 is directed to an abstract idea or that the claim does not recite significantly more. In any case, it is respectfully submitted that independent claim 1 is not directed to an abstract idea, has a practical application, and contains a number of particular limitations that ensure that no underlying idea would be tied up. Additionally, it is respectfully submitted that independent claim 1 recites features, which alone and in combination, provide improvements to computers and data processing and analysis.” (Applicant response, page 12 of 39)
(3) “STEP 2-2A (PRONG 2). Moreover, regardless of whether independent claim 1 is viewed as reciting an exception under Prong One of Step 2A of the Subject Matter Eligibility Test, it is respectfully submitted that independent claim 1 provides a practical application under Prong Two of Step 2A of the Subject Matter Eligibility Test. As set forth in the 2019 Guidance, an element or combination of elements that reflect a technical improvement demonstrates that a claim is directed to a practical application.” (Applicant response, page 13 of 39)

Examiner notes:
(1) The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. machines for carrying out process steps, claim 9 is directed to a process and claim 15 is directed to instructions executed by machines; Step 1-yes. 
 	(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform for processing a worker’s compensation (WC) claim, i.e. mitigating risk for future loss on an insurance claim, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as mitigating risk for future loss on an insurance claim).  For instance, in the process of claims 1, 9, and 15, the limitations of including… a WC claim, executing… the WC claim, including… seasoned WC claim characteristic data, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim characteristic, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim recite this judicial exception.  
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski). -MPEP 2106.04(a)(2)
Furthermore, the steps of including… a WC claim, including… seasoned WC claim characteristic data, calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, setting… a settlement status indicator of the open WC evaluating… an open WC claim, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’. For example, the nominal recitation of the generic “COW calculating module” and “WC claim comparing module” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.	For another example, “WC claim comparing” can be done in the human mind such as to compare WC claim characteristic data of the open WC claim to the adversely-developing predictor and “WC claim classifying” can be done in the human mind such as to classify each seasoned WC claim in the population as an the adversely-developed WC claim when the COW of the seasoned WC claim satisfies a first predetermined condition. Therefore, the claims recite an abstract idea.  
 (3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 9, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision tree analysis, and machine learning module, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

For instance, the limitations of executing… the WC claim, calculating… a COW for a predetermined period of time, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, transmitting… a display signal, displaying… the graphical decision tree analysis, and displaying… indicia based on a digital signal are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of for processing a worker’s compensation (WC) claim, e.g. an insurance claim.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0053-0054], microprocessor, mainframe computer, digital signal processor, a portable computing device, internal network, external network, WC claim processor, WC claim processing program (COW calculating module and machine learning module), data storage device, and web server.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a machine learning module” and “a WC claim classifying module”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of processing a worker’s compensation (WC) claim, i.e. an insurance claim, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 1 and 4-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing a worker’s compensation (WC) claim which contains the steps of processing, calculating, determining, matching, comparing, evaluating, displaying, generating, and classifying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. a worker’s compensation claim to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing a worker’s compensation (WC) claim is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… a WC claim, including… seasoned WC claim characteristic data, displaying… indicia, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim 
As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’).
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, transmitting… a display signal, displaying… the graphical decision tree analysis, and displaying… indicia based on a digital signal do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision tree analysis, machine learning module, WC claim comparing module, computer executable code, WC claim classifying module”) do not improve the functioning of the computer or improve another technology or technical 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision tree analysis, machine learning module, WC claim comparing module, computer executable code, WC claim classifying module) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-8, 10-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-8, 10-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 15 above.  Merely claiming the same process using a set of insurance claims data to determine a workers' compensation claim characteristic and to calculate a cost of waiting does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1 and 4-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
January 26, 2021